Title: Tobias Lear to Jonathan Dayton, 9 November 1792
From: Lear, Tobias
To: Dayton, Jonathan



Sir,
Philadelphia Novr 9th 1792

In reply to your letter of this date, the President of the United States directs me to inform you, that he is ready to do, at any time, whatever may depend on him towards completing the “grant and conveyance of certain lands to John Cleves Symmes and his associates,” in conformity to An Act of the Legislature passed during

the last session of Congress. But as the President understands that there are certain things in that business which may require legal investigation, he thinks it proper that it should come to him through the Attorney General of the United States. I have the honor to be very respectfully Sir, Your most Obedt Servt

Tobias Lear.Secretary to the President of the United States.

